       Case 1:20-cr-00429-MKV Document 51 Filed 08/19/21 Page 1 of 2
                                                     USDC SDNY
                                                     DOCUMENT
UNITED STATES DISTRICT COURT                         ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                        DOC #:
----------------------------------------- X
                                                     DATE FILED: 8/19/21
                                          :
UNITED STATES OF AMERICA,                 :
                                          :
               -v-                        :           20 Cr. 00429 (MKV)
                                          :
JEFFREY MOLITOR,                          :                  ORDER
                          Defendant.      :
                                          :
----------------------------------------- X

MARY KAY VYSKOCIL, District Judge:

     At the request of counsel for the defendant and with the

consent of the Government, it is hereby

     ORDERED that the change of plea hearing scheduled for August

26, 2021 at 9AM is adjourned to September 17, 2021 at 10AM.

     The hearing will take place in the Daniel Patrick Moynihan

Courthouse, 500 Pearl Street, Courtroom 18C.        All interested

parties may dial 888 278-0296 using access code 5195844 to join

remotely.

     All time between the date of this order and September 17,

2021 is excluded for the purpose of the Speedy Trial Act.          The

Court finds that the interests of justice served by allowing the

parties to discuss pretrial resolution of this matter and

potential motions outweigh the interests of the public and the

Defendant in a speedy trial.     The Court notes that Defendant also

consents to this exclusion of time.

            SO ORDERED:

            AUGUST 19, 2021
Case 1:20-cr-00429-MKV Document 51 Filed 08/19/21 Page 2 of 2




                              2
